 1                                                                      HON. BENJAMIN H. SETTLE

 2

 3

 4

 5

 6

 7

 8

 9                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
10                                            AT TACOMA
11
       JENNIFER RYAN,
12                                                    No. 2:18-cv-05973-BHS
                        Plaintiff
13
                   v.                                 STIPULATED MOTION FOR LEAVE TO
14
                                                      FILE ADMINISTRATIVE RECORD UNDER
15     THE PRUDENTIAL INSURANCE                       SEAL AND ORDER
       COMPANY OF AMERICA,
16                                                    NOTED FOR: 03/22/2019
                        Defendant.
17

18
                                              I. Relief Requested
19

20          The parties respectfully move the Court, pursuant to Federal Rule of Civil Procedure

21   5.2(d) and Local Civil Rule 5(g), to order that the “Administrative Record” in this matter be filed
22   under seal.
23
                                     II. Relevant Facts and Legal Authority
24
            This action arises under the Employee Retirement Income Security Act of 1974 (ERISA),
25
     29 U.S.C. § 1001 et seq. Plaintiff seeks a declaration of her right to disability benefits. The
26

27

      STIPULATED MOTION FOR LEAVE TO FILE
      ADMINISTRATIVE RECORD UNDER SEAL - 1
      No. 2:18-cv-05973-BHS
 1   “Administrative Record” is primarily medical records and other documents addressing Plaintiff’s
 2   medical condition.
 3
            Although Local Civil Rule 5(g) establishes a “strong presumption in favor of public
 4
     access to the Court’s files” and although there is a “strong presumption of public access to
 5
     documents attached to dispositive motions,” this Court has held the “need to protect medical
 6

 7   privacy qualifies in general as a ‘compelling reason’” to allow records to be filed under seal.

 8   Karpenski v. Am. Gen. Life Companies, LLC, No. 2:12-CV-01569-RSM, 2013 WL 5588312 at

 9   *1 (W.D. Wash. Oct. 9, 2013), (quoting Local Civil Rule 5(g) and Kamakana v. City and County
10   of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006)). See also Macon v. United Parcel Serv., Inc.,
11
     2013 WL 951013, at *5 (W.D. Wash. Mar. 12, 2013) (granting unopposed motion to seal
12
     medical records given the “private nature of the documents at issue”).
13
            Local Civil Rule 5.2(c) states that “in an action for benefits under the Social Security
14

15   Act” the “administrative record must be filed under seal” because those “actions are entitled to

16   special treatment due to the prevalence of sensitive information and the volume of filings.” Id.

17   That reasoning applies here. The claim file is primarily medical records and other sensitive
18
     information regarding Plaintiff.
19
            Redaction is not a reasonable means to protect Plaintiff’s medical privacy, because the
20
     documents would have to be so heavily redacted.
21
                                              III. Conclusion
22

23          The parties stipulate that there are compelling reasons to file the administrative record

24   under seal, and respectfully move the Court to so order. Should the Court grant the Motion the
25   parties will not redact personal identifiers from the Record in accordance with Local Civil Rule
26
     5.2(a) unless the Court orders otherwise.
27

      STIPULATED MOTION FOR LEAVE TO FILE
      ADMINISTRATIVE RECORD UNDER SEAL - 2
      No. 2:18-cv-05973-BHS
 1         IT IS SO STIPULATED THIS 22nd day of March 2019.
 2         LAW OFFICE OF MEL CRAWFORD
 3

 4
           By s/Mel Crawford
 5            Mel Crawford, WSBA # 22930
              melcrawford@melcrawfordlaw.com
 6         Attorney for Plaintiff
 7

 8         LANE POWELL PC

 9

10         By s/David Howenstine
              David Howenstine, WSBA # 41216
11            D. Michael Reilly, WSBA # 14674
              howenstined@lanepowell.com
12         Attorneys for Defendants

13
           SEYFARTH SHAW LLP
14

15

16         By: s/Ian Morrison
               Ian H. Morrison (admitted PHV)
17             imorrison@seyfarth.com
               Christopher Busey (admitted PHV)
18             cbusey@seyfarth.com
19          Attorneys for Defendant

20

21

22

23

24

25

26

27

     STIPULATED MOTION FOR LEAVE TO FILE
     ADMINISTRATIVE RECORD UNDER SEAL - 3
     No. 2:18-cv-05973-BHS
 1                                               ORDER
 2             IT IS SO ORDERED. The Court GRANTS the parties’ stipulated motion and ORDERS
 3
     that the administrative record in this action be filed and maintained under seal. Because the
 4
     document will be filed under seal, it need not be redacted in accordance with Local Civil Rule
 5
     5.2(a).
 6

 7   DATED this 25th day of March, 2019.

 8




                                                  A
 9

10

11                                                BENJAMIN H. SETTLE
                                                  United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      STIPULATED MOTION FOR LEAVE TO FILE
      ADMINISTRATIVE RECORD UNDER SEAL - 4
      No. 2:18-cv-05973-BHS
